Case 2:18-cV-01310-I\/|RH Document 87 Filed 01/31/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
F()R THE WESTERN DISTRICT OF PENNSYLVANIA

MICHAEL FLOOD, JR. and ALECIA
FLOOD, individually and as Parents and
Natui'al Guardians ofT.F., a ininor,

.Plaintiffs
vs.

GEORGE VlLLEGAS, JR. and PAM
VILLEGAS, individually and as Parents

and Natural Guardians of MEGAN
VILLEGAS; DAVlD and CHRISTY
SHERK, individually and as Parents and
Natural Guardians of K.S., a minor; DAVID
and CHRISTINE SEAMAN, individually
and as Parents and Natural Guardians of
C.S., a minor; CRIS and KlMBERLY
SALANCY, individually and as Parents

and Natural Guardians of E.S., a minor;
DAVID and LYNN REINA, individually and
as Parents and Natural Guardians of H.R.,

a minor; SENECA VALLEY SCHOOL
DISTRICT; BUTLER COUNTY DISTRICT
ATTORNEY’S GFFICE; and BUTLER
COUNTY, PENNSYLVANIA,

Defendants.

Civil Action No.: 21 l 8~cv- l 3 l 0

JOINT RESPONSE OF DEFENDANTS VILLEGAS., SHERK, SEAMAN, AND
SALANCY. (ON BEHALF OF THEMSELVES AND THEIR CHILDREN)
T() PLAINTIFFS’ MOTION FOR A SECOND PR()TECTIVE ORDER

AND NOW, COME Defendants George Villegas, Jr. and Pain Villegas, David Sherk and
Christy Sherk, David Seaman and Christine Searnan, and Cris Salaney and Kimberly Salancy, on

behalfof themselves and on behalf of their children Megan Villegas, K.S., C.S., and E.S., by and

through their undersigned counsel, and make the following response to Plaintiffs’ l\/lotion for

Issuance for a Second Proteetive Oi'der:

Case 2:18-cV-01310-I\/|RH Document 87 Filed 01/31/19 Page 2 of 4

l. The positions of Plaintiffs and Det`endants With respect to Plaintiffs’ requests for
protective orders has already been set forth in Plaintiffs’ l\/lotion for lssuance of a Protective
Order (Document 65), Responding Parties’ Joint l\/lotion for Modification oi"Protective Order
(Document 83`), and Plaintiffs’ Response in Opposition to Defendants’ Joint l\/lotion for
Modii"ication of Protective Order (Document 85).

2. Responding Parties do not object to the entry of a protective order, but ask that the
Order of Court include limitations applicable to all parties and their counsel and representatives,
restricting dissemination of any information contained in the requested materials regarding
minors to persons Who are participating in the litigation, or expected to participate in the
litigation, as a party, counsel, a Witness, an expert, a consultant, or support staff ot`counsel,
experts or consultants, all of Whom shall be advised of the Order of Court and its restrictions on
dissemination, and linther, directing that all use ofthe information contained in the requested
materials regarding minors that is made in depositions, discovery, motions or pleadings be done
under seal.

3. Responding Parties agree With Plaintiffs’ suggestion that the Order ofCourt also
include a provision directing Seneca Valley School District to promptly identify, segregate and
- preserve all responsive documents/ items until further order ot`court.

4. Defendant Seneca Valley School District does not oppose the entry of a protective
order With the restrictions set forth above and in the proposed Order oi"Court attached hereto.
Defendant Butler County and the Butler County District Attorney’s Gfiice also does not oppose
the entry of a protective order With the restrictions set forth above and in the proposed Order of

Court attached hereto.

Case 2:18-cV-01310-I\/|RH Document 87 Filed 01/31/19 Page 3 of 4

WHEREFORE, defendants George Villegas, Jr., Pam Villegas, David Sherk, Christy

Court.

By: s/Sl'eg_ hen J. il/Iagley

STEPHEN .l. MAGLEY, ESQUIRE
PA l.D. No. 59990

5280 Steubenville Pike

Pittsburgh, PA 15205
(412)788-1200

(412) 788-2008 - Facsimile
sim@omalleyandmagley.com

Counselfor Defendanls,

David and Chrisline Seaman,
individually and as Par‘enl's and
Nalural Guardians r)fC,S., a minor

By: s/Jennif`er M. Swistalc

Jennifer l\/l. Swistak, Esquire

Pa. I.D. No. 75959

650 Washington Road, Suite 700
Pittsburgh, PA l5228

(4l2) 563-2500

j swistak(a;c-Wlaw.co m

Sherl<, David Seaman, Christine Seaman, Cris Salancy and Kimberly Salancy, and their children
Megan Villegas, K.S., C.S. and E.S., request that this Honorable Court direct Seneca Valley
School District to respond to the Request for Production ofDocuments served upon it by David
and Christine Seaman on January 29, 2019 and produce the requested documents, information,
items and materials, Within the time period allowed by the Rules ofCivil Procedure to the

Requesting Parties, With appropriate restrictions as set forth on the attached, proposed Order of

Respectfully Submitted,

By: SA]ill Sinati'a

JILL SINATRA, ESQUIRE

PA l.D. No. 95075

1667 Route 228, Suite 300
Cranberry Township, PA 16066
(724) 741-0536

(724) 741-0538 ~ Facsimile

jill@ gvlawoffice.com

Counselfor Defendants,

Davz'd and Chrisly Sherk,
individually and as Parents and
Natural Guardians ofK.S., a minor l

By: s/ Michael Sl)'eib

S. Michael Streib, Esquire
Pa. I.D. No. 30376

300 Oxford Drive, Suite 75
l\/lonroeville, PA l5146
(412) 566-l090
smstreiblavvfirm@hmbn.com

Counselfor Dafe)idants, Cris and Kimberly Salancy,
individually and as Parents and Nalw'al Gaardians afE.,S. a minor

L)J

Case 2:18-cV-01310-I\/|RH Document 87 Filed 01/31/19 Page 4 of 4

By: s/JoseQ/'z V. Charll'on
Joseph V. Charlton, Esquire

D. Robert l\/larion, Esquire
617 South Pike Road
Sarver, PA 16055

(724) 540»1161

(724) 540-1164 ~ Facsimile
ioe@charltonlawvers.corn

Counselfor Defendanls,

Gearge Vz`llegas Jr. and Parn Villegas,

individually and as Parents and
Nataral Guardians ofMegan Villegas

